 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT

FlLED

UC 2 2018

   
 

SOUTHERN DISTRICT OF CALIFORNIA CLERK U»S~ FSTRFCT CC‘URT

    

 

UNITED STATES OF Al\/[ERICA JUDGMENT IN A C

SOUTHER D|ST lCT OF CALIFORNIA

DEPUTY

 

V (For Offenses Committed 0n or After Nov' ber 1, 1987)

RICARDO MENDEZ-ESTRADA (l)
Case Number: lSCR4346 JM

 

 

Nancy Bryn Rosenfeld
Defendant’s Attomey
REGISTRATION No. 7205 9298
|:| _
THE DEFENDANT:

pleaded guilty to count(s) ONE OF THE INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Co\mt
Title & Section Nature of Offense Numbergs}
18 USC 1546(a) Fraud and Misuse of Visas, Permits, and Other Entry Doouments l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
I:l The defendant has been found not guilty on count(s)
\:| Count(s) dismissed on the motion of the United States.

 

|X| Assessment: $100.00, WAIVED.

JVTA Assessment*: $
|:| _
*]ustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

|X] No fine |:| Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

October 12. 2018

Date of Imposition of Sentence

 

Ho JEFFR¢E)Y T. MILLE`R

TED STATES DISTRICT JUDGE

18CR4346 JM

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RICARDO M]ENDEZ-ESTRADA (l) Judgment - Page 2 of 2
CASE NUMBER: ]8CR4346 JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIXTY (60) DAYS.

E Sentence imposed pursuant to Title 8 USC Section 1326(‘0).
I:i The court makes the following recommendations to the Bureau of Prisons:

l:i The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

 

|:| as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau cf
Prisons:
E on or before
E as notified by the United States Marshal.

l:| as notified by the Prcbation or Pretrial Services Of`fice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

ISCR4346 JM

